131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.NORTHBROOK PROPERTY AND CASUALTY INSURANCE COMPANY, anIllinois corporation, Defendant-Appellant,v.HORMEL FOODS CORPORATION, Plaintiff-Appellee.
No. 97-1197.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 17, 1997.Decided:  Dec. 5, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN, LAY, and MURPHY, Circuit Judges.
PER CURIAM.


1
Hormel Foods Corporation sued Northbrook Property and Casualty Insurance Company seeking a declaration that Northbrook had a duty to defend and indemnify Hormel in an action brought against it as a result of a death at a hog processing facility leased to Quality Pork Processors, Inc. The trustee for the heirs and next-of-kin of the decedent alleged that the cause of the accident was Hormel's defective back-splitting saw.  The district court1 granted summary judgment to Hormel on the basis that it was covered for liability arising out of the use of the leased premises as an additional insured under an endorsement to Quality Pork's liability policy with Northbrook.  After reviewing the record, we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Davis, United States District Judge for the District of Minnesota